Citation Nr: 9913396	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a February 1988 rating decision which denied service 
connection for a nervous disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The February 1988 rating decision, in failing to apply the 
presumption of soundness, committed an error which, had it 
not been made, would have manifestly changed the outcome 
entered at the time of that decision.


CONCLUSION OF LAW

The February 1988 rating decision, in failing to grant 
service connection for a nervous condition, was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 331, 332 (West 1979); 
38 C.F.R. §§ 3.303, 3.304(b) (1987); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the rating decision of February 
1988 involved clear and unmistakable error (CUE) in that an 
August 1986 psychiatric evaluation was not considered by the 
RO.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
for new and material evidence.  38 C.F.R. § 3.104(a).

Previous determinations which are final and binding, 
including decisions on claims for service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Veterans Appeals (the Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In the veteran's case, a February 1988 rating decision denied 
service connection for a nervous condition.  The RO found 
that the veteran's nervous condition had preexisted service 
and was not aggravated by his service.  The veteran did not 
file a notice of disagreement for that decision within one 
year thereafter, and the decision became final.

The evidence at the time of the February 1988 rating decision 
consisted of service medical records.  An August 29, 1986 
medical record indicates that the veteran was referred for a 
psychiatric evaluation in response to answers he had provided 
on the medical history portion of his August 28, 1986 service 
entrance examination.  The impression was no current evidence 
of a mental disorder, prognosis good.  In June 1987 the 
veteran began to receive treatment for a mental condition, 
including a period of hospitalization.  An August 1987 
Medical Evaluation Board (MEB) indicates that the veteran was 
diagnosed with a bipolar disorder and was found to be unfit 
for duty.  The MEB found June 1987 as the approximate date of 
origin of his bipolar disorder.  The MEB found that the 
veteran's bipolar disorder did not preexist service.  A 
November 1987 Physicians Evaluation Board (PEB) also 
diagnosed the veteran with a bipolar disorder.  The PEB found 
that the veteran's condition had preexisted service.  The 
Board observes that the PEB did not discuss the September 29, 
1986 psychiatric evaluation in its proceedings.  The PEB did 
not indicate the basis for its finding that the veteran's 
bipolar disorder had preexisted service.

The applicable law provided that service connection would be 
granted if it was shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 331 (West 
1979); 38 C.F.R. § 3.303 (1987).

The Board notes here that a veteran was presumed to be in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where evidence or medical judgment was such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 332 (West 1979).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service would rebut the presumption.  
Only such conditions as were recorded in examination reports 
were to be considered as noted.  38 C.F.R. § 3.304(b) (1987).

In the present case, the veteran's August 28, 1986 service 
entrance examination and the August 29, 1986 psychiatric 
evaluation did not reveal that he had a psychiatric disorder 
at the time of induction.  Therefore, the veteran's bipolar 
disorder was not recorded in an examination report within the 
meaning of 38 C.F.R. § 3.304(b) (1987).  Accordingly, the 
Board finds that a bipolar disorder was not "noted", as 
defined by 38 C.F.R. § 3.304(b), at entry to service, and 
that the presumption of sound condition, therefore, attached.

As noted earlier, the presumption of soundness may be 
rebutted only by clear and unmistakable evidence that an 
injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b).  Therefore, at the time of the February 1988 
rating decision, the burden of proof was on the RO to rebut 
the veteran's presumption of soundness by producing clear and 
unmistakable evidence that the veteran's bipolar disorder 
existed prior to service.  However, a review of the record 
indicates that the RO erred by failing to consider and 
discuss the statutory and regulatory provisions pertaining to 
the presumption.

The Board notes that the February 1988 RO decision did not 
discuss, even briefly, how the veteran's presumption of 
soundness was involved in its decision.  In this regard, the 
Board notes that the February 1988 RO decision did not even 
mention the August 29, 1986 psychiatric evaluation.  Instead, 
it appears that the RO simply relied on the findings of the 
November 1987 PEB for the proposition that the veteran's 
bipolar disorder preexisted his active duty service.  
However, the November 1987 PEB failed to address two 
important medical findings, namely 1) the finding by the MEB 
that the veteran's disorder had its onset during service, and 
2) the finding from the August 29, 1986 psychiatric 
evaluation, which determined that the veteran was in sound 
mental condition upon entry to service.  In other words, the 
RO did not determine whether the PEB's finding that the 
veteran's bipolar disorder preexisted service, when viewed in 
light of the August 29, 1986 psychiatric evaluation, clearly 
and unmistakably rebutted the veteran's presumption of 
soundness.  See 38 C.F.R. § 3.304(b).

The Board observes that even if the PEB's findings were based 
on a history given by the veteran, the statements of veterans 
relating to the origin or incurrence of a disease made in 
service against their own interest is of no force and effect 
if other data do not establish the fact.  38 C.F.R. 
§ 3.304(b)(3).  

The Board finds that the evidence of record showed that the 
veteran was in sound condition, as understood by 38 U.S.C.A. 
§ 332, upon his entrance to active duty.  The February 1988 
rating decision erred in failing to apply the presumption of 
soundness and that error, had it not been made, would have 
manifestly changed the outcome entered at the time of that 
decision.  The Board finds that the presumption of soundness 
was not rebutted by clear and unmistakable evidence.  
Therefore, the Board finds that the record supported a 
finding that the veteran's bipolar disorder was incurred in 
service.  38 C.F.R. § 3.105.


ORDER

The February 1988 rating decision denying service connection 
for a nervous condition was clearly and unmistakably 
erroneous.  Accordingly, the appeal is granted.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

